     Case 1:17-cv-01927-PAE-GWG Document 517 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXPERIENCE HENDRIX, LLC and AUTHENTIC
 HENDRIX, LLC,

                             Plaintiffs,                          17 Civ. 1927 (PAE) (GWG)

                       -v-                                                  ORDER

LEON HENDRIX, et al.,


                             Defendants.


PAUL A. ENGELMAYER, District Judge:

       On October 19, 2020, plaintiffs moved for civil contempt against defendant Leon

Hendrix and two non-parties to the original Complaint: Leon Hendrix’s daughter Tina Hendrix

(“Tina”) and Hendrix Music Academy (“HMA”). Plaintiffs contend that all three had violated

the Court’s permanent injunctions. Dkt. 468. On January 11, 2021, the Court found all three in

contempt. Dkt. 496. On January 25, 2021, having obtained counsel, Tina and HMA moved for

reconsideration of the Court’s contempt finding. Dkt. 502.

       On February 11, 2021, the Court held a hearing on the motion for reconsideration and

received testimony from Tina. For the reasons stated during the hearing, and based on the

evidence received therein, including based on the limited (and now-severed) ties between HMA

and Leon Hendrix, the Court – with plaintiffs’ consent – vacates the contempt order, but solely

as to Tina and HMA. The July 24, 2020 permanent injunction the Court issued against Leon

Hendrix and his affiliates, see Dkt. 461, and the Court’s January 11, 2021 order, otherwise

remains in place. The Clerk of Court is respectfully directed to terminate the motion pending at

docket 502.
    Case 1:17-cv-01927-PAE-GWG Document 517 Filed 02/12/21 Page 2 of 2




      SO ORDERED.


                                             PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge

Dated: February 11, 2021
       New York, New York




                                    2
